Exhibit 10.1

CONDUENT INCORPORATED

EXECUTIVE CHANGE IN CONTROL SEVERANCE PLAN

Article I

Introduction

The Board of Directors of Conduent Incorporated considers the maintenance of a
sound management to be essential to protecting and enhancing the best interests
of the Company (as hereinafter defined) and its shareholders. In this
connection, the Company recognizes that, as with many publicly held
corporations, the possibility of a Change in Control (as hereinafter defined)
may exist from time to time, and that this possibility, and the uncertainty
raised by this possibility may cause the departure or distraction of management
personnel to the detriment of the Company and its shareholders. Accordingly, the
Board (as hereinafter defined) has determined that appropriate steps should be
taken to encourage the continued attention and dedication of members of the
Company’s management to their assigned duties without the distraction which may
arise from the possibility of a Change in Control, although no such change is
now contemplated.

This Executive Change in Control Severance Plan does not alter the status of
Participants (as hereinafter defined) as at-will employees of the Company. Just
as Participants remain free to leave the employ of the Company at any time, so
too does the Company retain its right to terminate the employment of
Participants without notice, at any time, for any reason. However, the Company
believes that, both prior to and at the time a Change in Control is anticipated
or occurring, it is necessary to have the continued attention and dedication of
Participants to their assigned duties without distraction, and this Plan is
intended as an inducement for Participants’ willingness to continue to serve as
employees of the Company (subject, however, to either party’s right to terminate
such employment at any time). Therefore, should a Participant still be an
employee of the Company at such time, the Company agrees that such Participant
shall receive the severance benefits hereinafter set forth in the event the
Participant’s employment with the Company terminates under the circumstances
described below.

Article II

Establishment of Plan

As of October 1, 2017, the Company establishes the Conduent Incorporated
Executive Change in Control Severance Plan, as set forth in this document. All
payments pursuant to the Plan shall be made from the general funds of the
Company and no special or separate fund shall be established or other
segregation of assets made to assure payment. No Participant or other person
shall have under any circumstances any interest in any particular property or
assets of the Company as a result of participating in the Plan. Notwithstanding
the foregoing, the Company may (but shall not be obligated to) create one



--------------------------------------------------------------------------------

(1) or more grantor trusts, the assets of which are subject to the claims of the
Company’s creditors, to assist it in accumulating funds to pay its obligations
under the Plan. It is intended that this Plan comply with Section 409A of the
Code (as hereinafter defined) and the regulations thereunder and shall be
construed and interpreted in a manner consistent with such intention. This Plan
is intended to replace the “Amended and Restated Severance Letter Agreement
Providing Certain Benefits Upon A Termination of Employment Following a Change
in Control” (or the “Prior Agreement”) that Participants entered into with the
Xerox Corporation prior to January 1, 2017. A schedule of the Prior Agreements
is attached as Appendix A. The Plan shall be administered by the Compensation
Committee of the Board (the “Committee”), except as provided Article XVIII.

Article III

Definitions

(a) Board shall mean the Board of Directors of the Company.

(b) Change in Control of the Company shall be deemed to have occurred if:

(i) Any “Person” is or becomes a “beneficial owner” (as defined in Rule 13d-3
under the Exchange Act), directly or indirectly, of securities of the Company
(not including in the securities beneficially owned by such Person any
securities acquired directly from the Company or its affiliates) representing
50% or more of the combined voting power of the Company’s then outstanding
securities;

(ii) The following individuals (referred to herein as the “Incumbent Board”)
cease for any reason to constitute a majority of the directors then serving:
(A) individuals who, on the date hereof constitute the Board, and (B) any new
director (other than a director whose initial assumption of office is in
connection with an actual or threatened election contest, including but not
limited to a consent solicitation, relating to the election of directors of the
Company) whose appointment or election by the Board or nomination for election
by the Company’s shareholders was approved or recommended by a vote of at least
two-thirds of the directors then still in office who were directors on the date
hereof or whose appointment, election or nomination for election was previously
so approved or recommended;

(iii) There is consummated a merger or consolidation of the Company with any
other corporation, other than (A) a merger or consolidation which results in the
directors of the Company who were members of the Incumbent Board immediately
before such merger or consolidation continuing to constitute at least a majority
of the board of directors of the Company, the surviving entity or any parent
thereof for a period of 90 days or (B) a merger or consolidation effected to
implement a recapitalization of the Company (or similar transaction) in which no
Person is or becomes the beneficial owner, directly or indirectly, of securities
of the Company (not including in the securities beneficially owned by such
Person any securities acquired directly from the Company or its affiliates)
representing 50% or more of the combined voting power of the Company’s then
outstanding voting securities; or

 

2



--------------------------------------------------------------------------------

(iv) The shareholders of the Company approve a plan of complete liquidation or
dissolution of the Company, or upon the closing of the sale or disposition by
the Company of all or substantially all of the Company’s assets, other than a
sale or disposition by the Company of all or substantially all of the Company’s
assets to an entity, at least 50% of the combined voting power of the voting
securities of which are owned by stockholders immediately after the sale or
disposition of the Company in substantially the same proportions as their
ownership of the Company immediately before such sale. For purposes of the
definition of Change in Control, Person shall have the meaning given in
Section 3(a)(9) of the 1934 Act, as modified and used in Section 13(d) and 14(d)
of the 1934 Act, except that such term shall not include Excluded Persons.
“Excluded Persons” shall mean (1) the Company and its subsidiaries, (2) any
trustee or other fiduciary holding securities under an employee benefit plan of
the Company or any subsidiary of the Company, (3) any company owned, directly or
indirectly, by the shareholders of the Company in substantially the same
proportions as their ownership of stock of the Company, (4) any person who
becomes a beneficial owner in connection with a transaction described in sub
clause (A) of clause (iii) above, (5) an underwriter temporarily holding
securities of the Company pursuant to an offering of such securities, or (6) an
individual, entity or group who is permitted to, and actually does, report its
beneficial ownership on Schedule 13G (or any successor Schedule), provided that
if any Excluded Person described in clause (6) subsequently becomes required to
or does report its beneficial ownership on Schedule 13D (or any successor
Schedule), then, for purposes of this definition, such individual, entity or
group shall no longer be considered an Excluded Person and shall be deemed to
have first acquired beneficial ownership of securities of the Company on the
first date on which such individual, entity or group becomes required to or does
so report on such Schedule.

(c) Code shall mean the Internal Revenue Code of 1986, as amended.

(d) Company shall mean Conduent Incorporated or any successor thereto, including
any successor to its business and/or assets which assumes and agrees to perform
the duties of the Company described in this Plan by operation of law or
otherwise.

(e) Date of Termination shall mean:

(i) If the Participant’s employment is terminated pursuant to a Termination by
the Company For Disability, thirty (30) days after Notice of Termination is
given (if the Participant does not return to the performance of his/her duties
on a full-time basis during such thirty (30) day period); and

(ii) If the Participant’s employment is terminated for any other reason, the
date specified in the Notice of Termination, subject to clauses (iii), (iv) and
(vi) of this subsection.

(iii) In the case of a Termination by the Company Without Cause, the specified
date shall not be less than thirty (30) days from the date the Notice of
Termination is given.

 

 

3



--------------------------------------------------------------------------------

(iv) In the case of a Termination by the Participant For Good Reason, the
specified date shall not be less than fifteen (15) days nor more than sixty
(60) days, from the date the Notice of Termination is given subject to
subsection (o) of Article III.

(v) In the case of a Termination By the Death of the Participant, the specified
date shall be the date of the Participant’s death.

(vi) In no event shall the Date of Termination occur until the Participant
experiences a “separation from service” within the meaning of Section 409A of
the Code, and the date on which such separation from service takes place shall
be the “Date of Termination.”

(f) Disability shall mean a physical or mental incapacity incurred after a
Potential Change in Control which would allow the Participant to receive
benefits under the Company’s Long-Term Disability Income Plan (or any substitute
plans adopted before a Change in Control).

(g) Exchange Act shall mean the Securities Exchange Act of 1934, as amended.

(h) Notice of Termination shall mean the notice required to be given by the
Participant or the Company in accordance with the terms of Article XI.

(i) Participant shall mean an employee of the Company who has been designated
from time to time by the Committee in writing as a Participant. The Committee
shall approve the participation of (1) any Section 16(b) officer (as defined in
Section 16(b) of the Exchange Act) or elected officer of the Company, and
(2) any direct report to the Chief Executive Officer of the Company. At its
discretion, the Committee may approve additional management personnel. Appendix
B of this Plan, as it may be updated from time to time by the Committee, shall
at all times contain a current list of Participants. Notwithstanding the
foregoing, a Participant shall not be entitled to receive separation benefits
(or any other benefits under the Plan) if the Participant has entered into an
agreement with the Company that provides for benefits similar to the separation
benefits in the event of a termination of employment following (or prior to and
in connection with) a Change in Control, unless such agreement specifically
provides otherwise.

(j) Plan shall mean the Conduent Incorporated Executive Change in Control
Severance Plan set forth herein.

(k) Qualifying Termination shall mean a termination of employment that occurs
within two years for the Chief Executive Officer, or within one year for any
other Participant following or within ninety (90) days preceding a Change in
Control and during the term of this Plan, and is not (i) because of
Participant’s death, (ii) a Termination by the Company For Cause, (iii) a
Termination by the Company For Disability, or (iv) a Termination by the
Participant Without Good Reason.

(l) Severance Period shall mean the period for which the Participant is entitled
to receive benefits pursuant to a Qualifying Termination under this Plan, as set
forth in Appendix C.

 

4



--------------------------------------------------------------------------------

(m) Termination by the Company For Cause shall mean termination by the Company
of the Participant’s employment upon:

(i) The willful and continued failure by the Participant to substantially
perform his/her duties with the Company or its subsidiary (other than any such
failure resulting from Participant’s incapacity due to physical or mental
illness or any such actual or anticipated failure after the issuance of a Notice
of Termination by Participant For Good Reason), after a written demand for
substantial performance is delivered to the Participant by the Committee which
specifically identifies the manner in which the Committee believes that the
Participant has not substantially performed his/her duties;

(ii) The willful engaging by the Participant in conduct which is demonstrably
and materially injurious to the Company, monetarily or otherwise, or is deemed
by the Committee to be morally repugnant; or

(iii) The Participant’s conviction, or entering into a plea of either guilty or
nolo contendere to, any felony, or any misdemeanor involving material acts of
moral turpitude, embezzlement, theft, or other similar act.

(iv) For purposes of this subsection, no act or failure to act on the
Participant’s part shall be considered “willful” unless done, or omitted to be
done, by the Participant not in good faith and without reasonable belief that
the Participant’s action or omission was in the best interest of the Company.

(v) A termination of the Participant’s employment is not a Termination by the
Company For Cause until there is delivered to the Participant a copy of a
resolution duly adopted by the affirmative vote of not less than three-quarters
of the entire membership of the Board at a meeting of the Board called and held
for the purpose (after reasonable notice to the Participant and an opportunity
for the Participant, together with Participant’s counsel, to be heard before the
Board), finding that in the good faith opinion of the Board the Participant was
guilty of conduct set forth in this subsection, and specifying the particulars
thereof in detail.

(n) Termination by the Company For Disability shall mean a termination by the
Company of Participant’s employment following a Change in Control and during the
term of this Plan as follows. If, as a result of the Participant’s incapacity
due to physical or mental illness, the Participant fails to perform his/her
duties and shall have been receiving payments under the Company’s Long-Term
Disability Income Plan, or any substitute plans adopted before the Change in
Control, for a period of twelve (12) consecutive months and, within thirty
(30) days after Notice of Termination is given, the Participant shall not have
returned to the full-time performance of his/her duties, the Company may
terminate the Participant’s employment pursuant to a Termination by the Company
For Disability. The Participant shall continue to receive full base salary at
the rate then in effect and Participant’s bonus and all compensation shall
be paid during the period until the Participant is terminated pursuant to this
subsection. The Participant’s benefits shall thereafter be determined in
accordance with the Company’s welfare benefits programs then in effect and the
Company’s retirement plans then in effect.

 

5



--------------------------------------------------------------------------------

(o) Termination by the Participant For Good Reason shall mean the termination by
the Participant of employment within two years for the Chief Executive Officer,
or within one year for all other Participants, of the initial occurrence of any
of the following circumstances, provided that (1) such circumstance occurs
without the Participant’s express written consent, after a Change in Control,
and during the term of this Plan, (2) the Participant properly notifies the
Company within ninety (90) days of the initial occurrence of such circumstance
and the Company does not remedy the circumstance within thirty (30) days of such
notice, and (3) the Participant actually terminates employment within ten
(10) business days of close of the Company’s failure to remedy the circumstance:

(i) Subject to subsection (o) of Article III herein, the material diminution of
the Participant’s authority, duties, or responsibilities from those in effect
immediately prior to a Change in Control (including, without limitation, if the
Participant is an executive officer of the Company prior to a Change in Control,
ceasing to be an executive officer of the surviving company);

(ii) A material reduction in the Participant’s annual base salary and/or annual
target bonus and/or employee benefits in aggregate as in effect on the date of
the Change in Control, or as the same may be increased from time to time, except
that this clause (ii) shall not apply to across-the-board salary reductions
similarly affecting all executives of the Company and all executives of any
person in control of the Company, nor shall this clause (ii) apply to any
changes to employee benefits plans made in accordance with the terms of each
plan that apply to all participants of such employee benefit plan;

(iii) A material adverse change in the geographic location at which the
Participant is required to be based (including, the Company requiring the
Participant to relocate in order to report to a location 150 miles or more from
the Company location in the Participant was based immediately prior to the
Change in Control), except for required travel on the Company’s business to an
extent substantially consistent with the Participant’s present business travel
obligations; or

(vi) A Termination by the Participant For Good Reason shall be deemed to occur
if, after a Change in Control, there occurs any termination by the Company of
the Participant’s employment which is not accompanied by any Notice of
Termination required by Article XI, and does not comply with the notice
requirements (if applicable) of subsection (l) of this section (defining
Termination by the Company For Cause).

(vii) A termination by the Participant of his/her employment shall not fail to
be a Termination by the Participant For Good Reason merely because of the
Participant’s incapacity due to physical or mental illness, or because the
Participant’s employment continued after the occurrence of any of the events
listed in this subsection.

(p) Termination by the Participant Without Good Reason shall mean a termination
by the Participant of employment that is not a Termination by the Participant
For Good Reason.

(q) Termination by Death of the Participant shall mean a termination by the
Participant of employment that is the result of the death of the Participant,
except where the Participant has already incurred a Termination by the Company
for Disability.

 

 

6



--------------------------------------------------------------------------------

Article IV

Term of Plan

(a) This Plan shall be effective on October 1, 2017, and shall continue in
effect through December 31, 2017 or the later date provided by subsection (b) or
(c) of this section.

(b) Commencing on January 1, 2018, and each January 1 thereafter, the term of
this Plan shall automatically be extended for one additional year unless,
(i) not later than the later of November 1 or thirty days following the meeting
of the Committee held in October of the preceding year, the Company gives notice
that it does not wish to extend this Plan; or (ii) at any time, the Company
gives notice that a Participant is no longer in a position considered to be a
key role in the event of a Change in Control. No such notice may be given during
the pendency of a Change in Control (that is, ninety (90) days prior to an
actual Change in Control).

(c) If a Change in Control occurs while this Plan is in effect, then
notwithstanding subsections (a) and (b) of this section, this Plan shall
continue in effect until the last day of the 24th month following the month in
which occurs such Change in Control.

(d) A Participant’s coverage under this Plan shall terminate upon the
Participant’s termination of employment (which for this purpose shall include
commencement of salary continuance or other severance amounts), other than a
termination of employment that occurs after a Change in Control.

Article V

Benefits Upon A Qualifying Termination

(a) Participants shall be entitled to the benefits provided by this section upon
termination of employment, if such termination is a Qualifying Termination, and
benefits shall be conditioned upon the execution by the Participant of a release
and waiver of claims in the form provided by the Company. Such release shall be
delivered to the Company within 45 days of the Date of Termination, and shall be
subject to a seven-day revocation period.

(b) The Company shall pay a Participant who experiences a Qualifying Termination
a lump sum in cash within ten (10) days after the expiration of the revocation
period for the release and waiver of claims described in Section (a) above
(except that, for a Date of Termination on or after November 1, such payment
shall be made not before the first business day of the next succeeding calendar
year, to the extent required for compliance with Code section 409A and guidance
thereunder), the aggregate of the following amounts which benefits, except as
otherwise provided herein, shall be in addition to any other benefits to which
the Participant is entitled by reason of this Plan:

(i) unpaid salary with respect to any paid time off accrued but not taken as of
the Date of Termination;

 

7



--------------------------------------------------------------------------------

(ii) accrued but unpaid salary through the Date of Termination;

(iii) any earned but unpaid annual incentive bonuses from the fiscal year
immediately preceding the year in which the Date of Termination occurs (unless
(A) such annual incentive bonus is “nonqualified deferred compensation” within
the meaning of Section 409A, in which case such bonus shall be paid at the time
that bonuses with respect to such fiscal year are or otherwise would be paid in
accordance with the terms of the applicable plan or (B) the Participant has made
an irrevocable election under any deferred compensation arrangement subject to
Section 409A to defer any portion of such annual incentive bonuses, in which
case any such deferred bonuses shall be paid in accordance with such election);

(iv) In lieu of any further salary payments to Participant for periods after
separation from service, the Company shall pay a lump sum severance payment
equal to the factor provided in Appendix C as the Severance Period times the sum
of:

(A) the Participant’s annual rate of base salary in effect on the date Notice of
Termination is given, and

(B) the annual target bonus applicable to the Participant for the year in which
Notice of Termination is given.

(c) In addition to all other amounts payable to the Participant under this
section, the Participant shall be entitled to receive all benefits payable under
any other plan or agreement relating to retirement benefits or to compensation
previously earned and not yet paid, in accordance with the terms of such plans
or agreements, including prorated annual performance incentives for the year in
which the Date of Termination occurs, subject to the terms and conditions of the
applicable performance incentive plan and award agreements and subject to
Article VII.

(d) The Participant shall continue to be eligible to participate in the medical,
dental and health care reimbursement account coverage in effect at the Date of
Termination (or generally comparable coverage) for himself or herself and, where
applicable, his or her spouse or domestic partner and dependents, as the same
may be changed from time to time for employees of the Company generally, as if
Participant had continued in employment during the lesser of (i) the Severance
Period or (ii) twelve (12) months. The Participant shall be responsible for the
payment of the employee portion of the medical, dental and health care
reimbursement account contributions that are required during the Severance
Period and such contributions shall be made within the time period and in the
amounts that other employees are required to pay to the Company for similar
coverage. The Participant’s failure to pay the applicable contributions shall
result in the cessation of the applicable medical and dental coverage for the
Participant and his or her spouse or domestic partner and dependents. In the
event that the Severance Period exceeds

 

8



--------------------------------------------------------------------------------

twelve months, the Participant will receive a cash lump-sum payment from the
Company equal to the projected value of the employer portion of the premiums for
medical and dental benefits for the time period between the end of the Coverage
Period and the remainder of the Severance Period. Such payment shall be made
within sixty (60) days following the end of the Coverage Period. Notwithstanding
any other provision of this Plan to the contrary, in the event that a
Participant commences employment with another company at any time during the
Severance Period and becomes eligible for medical and/or dental coverage under
the plan(s) of such other company, the Participant will cease receiving coverage
under the Company’s medical and dental plans. Within thirty (30) days of
Participant’s commencement of employment with another company, Participant shall
provide the Company written notice of such employment and provide information to
the Company regarding the medical and dental benefits provided to Participant by
his or her new employer. The COBRA continuation coverage period under section
4980B of the Code shall run concurrently with the Severance Period.

(e) Deeming rules for certain terminations of employment before a Change in
Control. For purposes of this Plan:

(i) Termination of the Participant’s employment shall be deemed to occur after a
Change in Control if (A) employment is terminated by the Company within ninety
(90) days prior to a Change in Control, (B) such termination was not a
Termination by the Company For Cause, and (C) either such termination was at the
request or direction of a person who has entered into an agreement with the
Company the consummation of which would constitute a Change in Control, or the
Participant reasonably demonstrates that such termination was otherwise in
connection with or in anticipation of a Change in Control.

(ii) Termination of employment shall be deemed to be a Termination by the
Participant For Good Reason after a Change in Control if (A) within ninety
(90) days prior to a Change in Control, the Participant incurs a Termination by
the Participant For Good Reason (or what would be such but for the fact that it
occurs before a Change in Control), and (B) the circumstance or event which
constitutes Good Reason occurs at the request or direction of a person who has
entered into an agreement with the Company the consummation of which would
constitute a Change in Control.

(f) All payments under the Plan are subject to the reduction or potential
reduction set forth in Article VII.

(g) Benefits upon Termination For Cause or Without Good Reason. If, following a
Change in Control, Participant’s employment is terminated pursuant to a
Termination by the Company For Cause, or a Termination by the Participant
Without Good Reason, the Company shall pay the Participant full base salary
through Participant’s separation from service at the rate in effect at the time
Notice of Termination is given, plus all other amounts to which Participant is
entitled under any compensation plan of the Company at the time such payments
are due.

 

9



--------------------------------------------------------------------------------

(h) Benefits upon Termination By Death of the Participant. If, following a
Change in Control, Participant’s employment is terminated pursuant to the death
of the Participant (excluding when the Participant has experienced a Termination
by the Company for Disability), the Company shall pay the Participant full base
salary through Participant’s separation from service at the rate in effect at
the time of Death, plus all other amounts to which you are entitled under any
compensation plan of the Company at the time such payments are due.

Article VI

No Duty to Mitigate

Participant shall not be required to mitigate the amount of any payment provided
for in Articles V, IX, or XI herein by seeking other employment or otherwise,
nor shall the amount of any payment or benefit provided for in such sections be
reduced by any compensation earned by the Participant as the result of
employment by another employer or by retirement benefits after the Date of
Termination, or otherwise, other than under subsection (d) of Article V
(relating to certain continuing welfare benefits) and Article VII.

Article VII

Offset for Certain Severance Pay

If the Participant becomes entitled to the lump sum severance benefit under
subsection (c) of Article V herein, the Participant shall not be entitled to
receive severance pay under any severance pay plan, policy or arrangement
maintained by the Company or any of its subsidiaries. If the Company is
obligated by law or by contract to pay severance pay, a termination indemnity,
notice pay, or the like, or if the Company is obligated by law or by contract to
provide advance notice of separation, then the lump sum severance benefit under
subsection (c) of Article V herein shall be reduced, but not below zero, by the
amount of any such severance pay, termination indemnity, notice pay or the like,
as applicable, and by the amount of any compensation received by the Participant
during the period of such advance notice. No offset or reduction of amounts
shall be permitted to the extent it results in a prohibited substitution under
Code Section 409A and regulations thereunder.

Article VIII

Payment Calculation

(a) Generally, Total Payments (defined below) in connection with a Change in
Control, including but not limited to payments under this Plan, may be subject
to an Excise Tax (defined below) payable by the Participant. The Excise Tax
applies only if Total Payments exceed a threshold computed under the Code and
IRS regulations. Accordingly, if it is determined that the Excise Tax would

 

10



--------------------------------------------------------------------------------

apply to any payments to the Participant in connection with a Change in Control,
payments under the Plan shall be reduced by this section if it is determined by
the Accounting Firm (defined below) that such Cutback (defined below) causes the
Net After Tax Amount to be greater than the Net After Tax Amount (defined below)
without such Cutback.

(b) For purposes of this Section, the following terms have the following
meanings:

(i) “Total Payments” shall mean all of the payments or benefits, paid or payable
to the Participant or for the Participant’s benefit, subject to the excise tax
under Section 4999 of the Code (before any reduction pursuant to this section),
including any vesting of awards subject to Section 83 of the Code, whether
pursuant to the terms of this Plan or any other plan, arrangement or agreement
with the Company, any person whose actions result in a Change in Control, or any
person affiliated with the Company or such person.

(ii) “Excise Tax” shall mean the excise tax (if any) imposed under section 4999
of the Code on Total Payments.

(iii) “Net After Tax Amount” shall mean the amount of Total Payments net of any
applicable taxes under the Code and any State or local income taxes applicable
on the date of payment. The determination of the Net After Tax Amount shall be
made using the highest combined effective rate imposed by the foregoing taxes on
income of the same character as the payments, as in effect on the date of
payment.

(c) Amounts payable to the Participant under the Plan shall be reduced by an
amount (“the Cutback”) if and only if it is determined that the Net After Tax
Amount is greater if the Cutback is imposed than if the Cutback is not imposed.

(d) All determinations required to be made under this Article VIII shall be made
by the accounting firm that was, immediately before the Change in Control, the
Company’s independent auditor (the “Accounting Firm”), which shall provide
detailed supporting calculations both to the Company and to the Participant
within fifteen (15) business days after the Participant’s Notice of Termination,
or such earlier time as requested by the Company. In the event that such
accounting firm is also serving as accountant or auditor for the individual,
entity or group effecting the Change in Control, the Company shall appoint
another nationally recognized accounting firm to make the determinations
required hereunder (which accounting firm instead shall be the Accounting Firm
hereunder). All fees and expenses of the Accounting Firm shall be borne solely
by the Company. Any determination by the Accounting Firm shall be binding upon
the Company and the Participant.

 

11



--------------------------------------------------------------------------------

Article IX

Legal Fees

(a) The Company also shall pay to the Participant all reasonable legal fees and
expenses incurred by the Participant with respect to the initial determination
by the Accounting Firm with respect to the amount of Cutback (if any), as well
as in disputing in good faith any issue hereunder relating to the termination of
the Participant’s employment, in seeking in good faith to obtain or enforce any
benefit or right provided by this Plan or in connection with any tax audit or
proceeding to the extent attributable to the application of Section 4999 of the
Code to any payment or benefit provided hereunder. Such payment shall be made
immediately upon the completion of the dispute if the Participant prevails on at
least one material claim with such evidence of fees and expenses incurred as the
Company reasonably may require.

(b) To the extent required by Section 409A of the Code and guidance thereunder,
any payment by the Company under this section shall be made no later than
December 31 of the calendar year following the calendar year in which the
Participant incurs such fees and expenses. Notwithstanding the foregoing, to the
extent required by Section 409A of the Code, in the case of a payment by the
Company to reimburse expenses incurred due to a tax audit or litigation, payment
shall be made no later than December 31 of the calendar year following the
calendar year in which the Participant remits the Excise Tax or, where as a
result of such audit or litigation, no taxes are remitted, December 31 of the
calendar year following the calendar year in which the audit is completed or
there is a final and nonappealable settlement or other resolution of the
litigation.

Article X

Successors; Binding Agreement

(a) The Company will require any successor (whether direct or indirect, by
purchase, merger, consolidation or otherwise) to all or substantially all of the
business and/or assets of the Company to expressly assume and agree to perform
this Plan in the same manner and to the same extent that the Company would be
required to perform it if no succession had taken place.

(b) Failure of the Company to obtain such assumption and agreement before the
effectiveness of any such succession shall be a breach of this Plan and shall
entitle the Participant to compensation from the Company in the same amount and
on the same terms as the Participant would be entitled hereunder if the
Participant terminated employment for Good Reason following a Change in Control,
except that for purposes of implementing the foregoing, the date on which any
such succession becomes effective shall be deemed the Date of Termination.

(c) This Plan shall inure to the benefit of and be enforceable by the
Participant’s personal or legal representatives, executors, administrators,
successors, heirs, distributees, devisees and legatees. If the Participant
should die while any amount would still be payable to the Participant hereunder
if the Participant had continued to live, all such amounts, unless otherwise
provided herein, shall be paid in accordance with the terms of this Plan to the
Participant’s devisee, legatee or other designee or if no such designee, to the
Participant’s estate.

 

12



--------------------------------------------------------------------------------

Article XI

Notice Requirement

Any termination or purported termination of the Participant’s employment (except
by reason of the Participant’s death) by the Company or by the Participant
following a Change in Control and during the term of this Plan shall be
communicated by written Notice of Termination to the other party hereto in
accordance with this section. The Notice of Termination shall indicate the
specific termination provision in this Plan relied upon and shall set forth in
reasonable detail the facts and circumstances claimed to provide a basis for
termination of Participant’s employment under the provision so indicated. For
the purposes of this Plan, notices and all other communications provided for in
the Plan shall be in writing and shall be deemed to have been duly given when
delivered or mailed by United States registered mail, return receipt requested,
postage prepaid, addressed to the respective addresses set forth on the first
page of this Plan, provided that all notices to the Company shall be directed to
the attention of the Board with a copy to the Secretary of the Company, or to
such other address as either party may have furnished to the other in writing in
accordance herewith, except that notice of change of address shall be effective
only upon receipt.

Article XII

No Payment Earlier Than Permitted Under Code Section 409A

In no event shall any amount that is deferred compensation under Code
Section 409A (other than a short term deferral) payable under this Plan upon the
Participant’s separation from service be paid to the Participant under this Plan
before the date of separation from service plus six (6) months after such date
if the Participant is a specified employee (as defined for purposes of Code
Section 409A(a)(2)(B)).

Article XIII

Amendment

(a) Except as provided in subsection (b) and (c), no provision of this Plan may
be modified, waived or discharged unless such waiver, modification or discharge
is agreed to in writing and signed by all affected Participants and such officer
as may be specifically designated by the Committee, and except as such
modification, waiver, or discharge is not materially adverse to the Participant

(b) To the extent deemed necessary or desirable by the Committee the Plan may be
amended by an affirmative vote of the Committee in order to comply with Code
Section 409A and to avoid any additional tax or penalty related solely to Code
Section 409A. Such amendments will be effective if signed by such officer as may
be specifically designated by the Committee. The provisions of this subsection
(b) shall not apply at any time after the occurrence of either a Potential
Change in Control or a Change in Control.

 

13



--------------------------------------------------------------------------------

(c) The Chief Executive Officer of Conduent Incorporated or his delegate may
amend the Plan as she or he in his or her sole discretion deems necessary or
appropriate to comply with Section 409A of the Internal Revenue Code and
guidance thereunder.

Article XIV

Miscellaneous

No waiver by either party hereto at any time of any breach by the other party
hereto of, or compliance with, any condition or provision of this Plan to be
performed by such other party shall be deemed a waiver of similar or dissimilar
provisions or conditions at the same or at any prior or subsequent time. No
agreements or representations, oral or otherwise, express or implied, with
respect to the subject matter hereof have been made by either party which are
not expressly set forth in this Plan. The validity, interpretation, construction
and performance of this Plan shall be governed by the laws of the State of New
York without regard to its conflicts of law principles. All references to
sections of the Exchange Act or the Code shall be deemed also to refer to any
successor provisions to such sections. Any payments provided for hereunder shall
be paid net of any applicable withholding required under federal, state or local
law. The obligations of the Company under Articles V, VII, and IX shall survive
the expiration of the term of this Plan. This Plan shall not be construed as
creating an express or implied contract of employment and, except as otherwise
agreed in writing between each Participant and the Company, Participant shall
not have any right to be retained in the employ of the Company. No interest of
any Participant or spouse of any Participant or any other beneficiary under this
Plan, or any right to receive payment hereunder, shall be subject in any manner
to sale, transfer, assignment, pledge, attachment, garnishment, or other
alienation or encumbrance of any kind, nor may such interest or right to receive
a payment or distribution be taken, voluntarily or involuntarily, for the
satisfaction of the obligations or debts of, or other claims against, a
Participant or spouse of a Participant or other beneficiary, including for
alimony.

Article XV

Validity

The invalidity or unenforceability of any provision of this Plan shall not
affect the validity or enforceability of any other provision of this Plan, which
shall remain in full force and effect.

Article XVI

Counterparts

This Plan may be executed in several counterparts, each of which shall be deemed
to be an original but all of which together will constitute one and the same
instrument.

 

14



--------------------------------------------------------------------------------

Article XVII

Entire Plan

This Plan sets forth the entire agreement of the parties hereto in respect of
the subject matter contained herein and during the term of the Plan supersedes
the provisions of all prior agreements, promises, covenants, arrangements,
communications, representations or warranties, whether oral or written, by any
officer, employee or representative of any party hereto with respect to the
subject matter hereof (including, without limitation, the Severance Agreement
previously entered into between the Participant and the Company as thereafter
amended and/or extended).

Article XVIII

Plan Administration

This Plan shall be administered by the Committee except that subsection (m) of
Article III (relating to Terminations for Cause) shall be administered by the
Board. In the event of an impending Change in Control, the Committee may appoint
a person (or persons) independent of the third-party effectuating the Change in
Control to be the Committee effective upon the occurrence of a Change in Control
and such Committee shall not be removed or modified following a Change in
Control, other than at its own initiative (the “Independent Committee The Board
may delegate its authority to administer subsection (m) of Article III to such
Independent Committee. Except as otherwise provided in this Plan, the decision
of the Committee and the Board (including the Independent Committee) upon all
matters within the scope of their respective authority shall be conclusive and
binding on all parties, provided that in the event that no Independent Committee
is appointed, any determination by the Committee of whether “Cause” or “Good
Reason” exists shall be subject to de novo review.

 

CONDUENT INCORPORATED By:   /s/ Ashok Vemuri Name:   Ashok Vemuri Title:  
Chairman and Chief Executive Officer

 

15



--------------------------------------------------------------------------------

Appendix A

Schedule of Prior Agreements

 

16



--------------------------------------------------------------------------------

Appendix B

List of Participants

 

17



--------------------------------------------------------------------------------

Appendix C

Severance Period

 

    Title    Severance Period    

CEO

 

  

2x

 

   

CFO

 

  

2x

 

   

President and Head of Public Sector

 

  

2x

 

   

General Counsel and Secretary

 

  

2x

 

   

Chief People Officer

 

  

2x

 

   

Operations Head

 

  

1x

 

   

Group Chief Executive Financial Services and Healthcare

 

  

1x

 

   

Group Chief Executive Consumer and Industrials

 

  

1x

 

   

Group Chief Executive Europe

 

  

1x

 

 

 

18